Citation Nr: 0202429	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  00-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds (SFWs), right arm, right 
buttock, and right thigh.

(The issues of the propriety of an initial 30 percent 
evaluation for post-traumatic stress disorder (PTSD) and 
entitlement to a rating in excess of 10 percent for duodenal 
ulcer with hiatal hernia will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the RO, 
which denied claims for increased ratings for service-
connected duodenal ulcer with hiatal hernia and residuals of 
SFWs, as well as established service connection for PTSD, 
assigning a 10 percent rating (effective from the August 5, 
1999 date of claim).  

In March 2001, the RO granted a 30 percent rating for 
service-connected PTSD effective from August 5, 1999.

The Board is undertaking additional development regarding the 
two remaining claims for increased ratings for PTSD and for 
ulcer disorder, pursuant to authority granted by 67 Fed. Reg. 
3, 099, 3, 104 (January 23, 2002)(to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When this development is completed, the Board 
will provide notice of the development as required by Rules 
of Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After issuing 
such notice, and reviewing any response thereto, the Board 
will prepare a separate decision addressing these issues.  




FINDING OF FACT 

The veteran's service-connected residuals of shell fragment 
wounds of the right arm, buttock, and thigh are currently 
manifested by five superficial, non-tender, non-adherent and 
well-healed scars, without any limitation of function of the 
right arm, right buttock, or right thigh or muscle 
involvement.  


CONCLUSION OF LAW 

The criteria for a compensable rating for residuals of shell 
fragment wounds of the right arm, buttock, and thigh, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), Part 4, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION 

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been provided adequate VA examinations of the 
pertinent muscles and of the hand, most recently in September 
1999 and in August 1995.  VA treatment records have also been 
obtained, although, unlike the other issues presently on 
appeal, he has denied any treatment for his shell fragment 
wound scars.  Additionally, the veteran's sworn testimony was 
obtained in November 2000.  The Board finds that the notice 
provisions of the Veterans Claims Assistance Act of 2000 have 
also been met.  In the statement of the case provided to the 
veteran, he was advised of regulatory provisions pertaining 
to the claim for an increased rating for his SFW residuals 
and, thus, the evidence necessary to substantiate it.  
Therefore, the Board is satisfied that all relevant facts 
have been properly developed with respect to the SFW 
residuals.

Shell Fragment Wounds--Right Arm, Buttock, and Thigh

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

In accordance with 38 C.F.R. §§ 4.1 through 4.10 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability for which an increased or compensable rating is 
sought. The Board has found nothing in the historical record 
which would lead to the conclusion that the most current 
evidence of record is not adequate for rating purposes.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in accordance with governing regulations, the Board 
will review with particularity the history, nature and extent 
of the veteran's SFWs to the right arm, buttock and thigh.  

Factual Background 

The veteran is service connected for residuals of shell 
fragment wound scars of the right arm, right buttock, and 
right thigh.  He appeals the July 2000 rating decision which 
confirmed and continued a noncompensable (zero percent) 
rating.  In doing so, he asserts that residuals include an 
occasional weakening in his right hand grip strength, which 
reportedly occurs two times a year, and a small asymptomatic 
retained foreign body in the muscle of the right biceps.  The 
veteran requests a compensable evaluation for these 
residuals.  

A brief clinical history and review of the service medical 
records shows that on July 26, 1953 (his 19th birthday), the 
veteran sustained "superficial" wounds of the right lower 
arm, right thigh, and right buttock, without any muscle or 
nerve involvement, when an enemy grenade exploded near him.  
Upon hospital admission, his condition was thought to be 
"good," and both the initial and subsequent treating 
physicians found the multiple missile wounds to be 
"superficial."  X-ray studies were negative for any 
fractures.  The operative procedure report indicates that 
numerous "small wounds" of the right thigh, right buttock, 
and right forearm were debrided.  The wounds were found to be 
secondarily closed four (4) days later on July 30, 1953.  On 
August 2, 1953, examination, the wounds were noted to be 
healing.  Significantly at this time, note was made that 
there had been no artery or nerve involvement.  The veteran 
reported feeling well, he was observed to be "up and 
about," and stitches were removed shortly after his 
admission on that date, with subsequent notation that the 
wounds had healed well.  The veteran was found to have "no 
loss of function."  On August 14, 1953, he was returned to 
duty, with note that he was fit for same.  

Analysis

The Schedule for Rating Disabilities provides that 
superficial scars will be rated as 10 percent disabling when 
poorly nourished, with repeated ulceration; or when tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2001).  Other scars will be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

Additionally, governing regulations provide that where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown. 38 C.F.R. Part 4, § 4.31 (2001).  

The Board finds that the veteran's service medical records do 
not support a conclusion that the veteran sustained any 
muscle injury or injury to the hand as a result of his July 
1953 shell fragment (grenade) wound to the right forearm, 
right buttock, and right thigh.  To the contrary, the service 
medical records show that the veteran sustained 
"superficial" wounds of the skin, without muscle, artery, 
or nerve involvement, and without any residual functional 
impairment of any sort.  An injury to the hand, fingers, 
thumb, or wrist is not shown by the service medical records.  
While there is indication in the service medical records that 
debridement of the veteran's superficial wounds was 
necessary, all other notations point to the minimal nature of 
these wounds: No muscle or nerve injury, injury to the hand, 
or functional impairment.  

The inservice medical finding of no wound of the hand is of 
particular significance, since the veteran's primary present 
complaint is that of two episodes of weakened grip strength 
per year-a symptoms which is neither demonstrated by any 
medical evidence, nor shown to be a symptom of service-
connected disability.  See transcript of November 2000 
personal hearing.  To the contrary, the evidence clearly 
demonstrates that the veteran's service-connected shell 
fragment wounds consist of small, non-tender, asymptomatic 
scars.  

On VA examination in August 1995, the residuals of the 
veteran's service-connected right arm wounds were found to 
include well-healed and nontender scars.  There was a small 
area of discoloration in the medial aspect of the right upper 
arm, representing a palpable piece of shrapnel.  This area 
was nontender.  There was no loss of grip strength.  The 
diagnosis was old shell fragment wound of the right arm.  On 
September 1999 VA examination, the veteran reported that he 
had no complaints or problems, and that he was adequately 
able to perform his job, which included lifting heavy tools.  
Two right forearm scars were found in the mid-flexor area, 
each five inches long, one quarter inch wide, well-healed, 
non-depressed, and normal in appearance.  There was no 
evidence of any deep muscle injury.  A six inch scar, one 
inch wide, was noted at the right thigh area, non-depressed, 
well healed, and appearing normal.  Two scars were found 
about the right buttock, both of which were thought to be 
five inches long, one quarter inch wide, non-depressed, white 
and normal appearing.  No evidence of muscle shrinkage was 
found, nor effect of the underlying tissues.  The examiner 
found no adhesions, no tendon damage, no bone or joint 
involvement, and normal muscle strength and range of motion 
of the right forearm and grip, as well as the right hip.  No 
muscle or sensory abnormality was found.  The diagnoses were: 
scar right upper anterolateral mid-thigh area, six inches 
long by one inch wide, well-healed, normal scar, without 
muscle weakness in this area, or muscle shrinkage; two scars 
of the right mid-gastrocnemius area of the right posterior 
thigh area, approximately five inches long by one quarter 
inch wide, well healed non-depressed, and no muscle 
involvement; two scars of the right mid flexor forearm area, 
both four inches long by one quarter inch wide, normal, not 
depressed.  There was no muscle involvement in these areas, 
which had normal muscle strength as tested.  

The veteran has denied any private or VA treatment for his 
service-connected right arm, buttock, and thigh scars, and 
none is shown by the treatment records dated from September 
1998 to March 2000.  

In this case, the medical evidence does not demonstrate that 
any of the veteran's scars of the right forearm, right 
buttock, or right thigh area is poorly nourished, with 
repeated ulceration, or tender and painful on objective 
demonstration.  It is also not shown that any of the scars 
limit the function of the part affected.  The presence of the 
non-tender retained fragment shown on examination in August 
1995, while not mentioned in the September 1999 examination 
report, would not, in and of itself, provide a basis for a 
compensable evaluation.  The claim must fail as the 
preponderance of the evidence does not support an increased 
rating.  

Based upon the foregoing, the Board finds that no more than 
the current noncompensable evaluation is warranted for the 
veteran's service-connected residuals of shell fragment wound 
scars of the right arm, right buttock, and right thigh.  




ORDER

The claim for a compensable evaluation for residuals of shell 
fragment wounds of the right arm, right buttock, and right 
thigh is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

